United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 1, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-20168
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LARRY MICHAEL NIXON, also known as Mike Nixon,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-563-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Larry Michael Nixon appeals the district court’s order of

restitution following his guilty plea conviction for two counts

of bank fraud.    This court reviews the propriety of a particular

restitution award for an abuse of discretion.     United States v.

Hughey, 147 F.3d 423, 436 (5th Cir. 1998).    A review of the

record shows that the district court’s $9,000,000 restitution

order was not an abuse of discretion.    Accordingly, the judgment

of the district court is AFFIRMED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.